287 F.2d 563
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SEALTEST SOUTHERN DAIRIES DIVISION, NATIONAL DAIRY PRODUCTSCORPORATION, Respondent.
No. 14260.
United States Court of Appeals Sixth Circuit.
Feb. 25, 1961.

Marcel Mallet-Prevost, National Labor Relations Board, Washington, D.C., Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Provost, Asst. General Counsel, Louis Schwartz, Asst. General Counsel, Robert A. Woods, Attorney, National Labor Relations Board, Washington, D.C., on brief, for petitioner.
John Bacheller, Jr., Atlanta, Ga., Fisher & Phillips, Atlanta, Ga., on brief, for respondent.


1
Before SIMONS and O'SULLIVAN, Circuit Judges, and BOYD, District judge.

ORDER.

2
This cause having come on to be heard upon the record and briefs and argument of counsel, and it appearing to this court that the record discloses that there was substantial evidence upon which the National Labor Relations Board Could, and did, make its Decision and Order,


3
Now, therefore, it is ordered that the Decision and Order of the National Labor Relations Board (reported at 126 N.L.R.B., No. 139) be, and the same is, hereby affirmed; and the petition of the National Labor Relations Board for enforcement of its Order so entered in this cause be, and the same is, hereby granted, and the Order of the National Labor Relations Board is hereby enforced.